Citation Nr: 0721797	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Propriety of the rating decisions in August 1970 reducing 
the rating assigned for structural brain changes from 100 
percent to 0 percent.  

2.  Entitlement to an increased (compensable) rating for 
structural brain changes, to include consideration of whether 
prior decisions with respect to the evaluation of such 
disorder were clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to December 
1961, with there being prior active service, including that 
from July 1945 to November 1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to process the veteran's 
appeal of the RO's August 1970 action to reduce the veteran's 
100 percent rating for structural brain changes to 0 percent.  
Following the AMC's completion of the requested actions, this 
case was returned to the Board for further appellate review.  

Pursuant to the appellant's request, he was afforded another 
hearing before the Board in Washington, DC, in May 2007, a 
transcript of which is of record.  During the course of that 
proceeding, the veteran indicated that he wished to waive 
initial RO/AMC review of additional documentary evidence he 
had submitted since issuance of the most recent supplemental 
statement of the case.  He also then moved the Board to 
advance his case on its docket, with such motion being 
granted on the record by the undersigned Acting Veterans Law 
Judge.  In addition, his testimony reasonably raised claims 
of entitlement to a total disability rating for compensation 
based on individual unemployability, as well as improprieties 
within the RO's decision in August 1970 which, in effect, 
were claimed to be tantamount to a severance of service 
connection for an organic brain syndrome by virtue of 
assigning a 0 percent evaluation therefor.  These issues 
raised during the May 2007 hearing are effectively rendered 
moot by the action of the Board herein taken to restore a 100 
percent schedular rating for structural brain changes, 
effective from December 9, 1962.  As to those issues raised 
by the veteran at his May 2004 hearing, including a claim of 
clear and unmistakable error (CUE) in an August 1995 rating, 
reducing the evaluation assigned for encephalitis from 50 
percent to 10 percent, are again referred to the RO for 
further consideration, as no action relating thereto appears 
to have been taken as to those matters.  


FINDINGS OF FACT

1.  Following his final discharge from service, the veteran 
was found to be entitled to service connection for structural 
brain changes and a 100 percent prestabilization rating was 
assigned therefor by rating action in February 1962, with 
establishment of a date for a future medical examination.  

2.  Through VA's error, alone, the prestabilization rating 
was not discontinued at the close of the twelve-month period 
for which it was initially assigned; the 100 percent rating 
remained in effect from December 9, 1961, to January 14, 
1970, prior to RO actions to reduce such rating.  

3.  By its rating actions of August 1970, the RO correctly 
found that the prestabilization rating remained in effect 
from only December 9, 1961, to December 8, 1962, and erred in 
assigning no rating for structural brain changes for the 
period from December 9, 1962, to January 13, 1970, and with 
respect to its assignment of a 0 percent schedular rating 
therefor, effective from January 14, 1970.  

4.  At the end of the prestabilization rating period on 
December 8, 1962, a 100 percent schedular rating for 
structural brain changes remained in effect from December 9, 
1962, until the present, and the actions of the RO in August 
1970 to terminate the veteran's 100 percent schedular rating 
for structural brain changes were erroneous, based on its 
failure to consider the provisions of 38 C.F.R. 
Sections 3.343 and 3.344.  



5.  On the basis of the Board's restoration of the veteran's 
entitlement to a 100 percent rating for structural brain 
changes, inclusive of a 100 percent prestabilization rating 
from December 9, 1961, to December 8, 1962, and a 100 percent 
schedular evaluation from December 9, 1962, to the present, 
there is no justiciable issue presented regarding the 
veteran's claim for increase for structural brain changes, to 
include CUE allegations in one or more prior rating decisions 
as to the rating assigned therefor.  


CONCLUSIONS OF LAW

1.  Inasmuch as the total rating termination effectuated by 
the RO in its rating actions in August 1970 is void ab 
initio, criteria for restoration of a 100 percent schedular 
evaluation for structural brain changes, effective from 
December 9, 1962, which immediately followed a 100 percent 
prestabilization rating therefor, have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.28, and Part 4, 
Diagnostic Code 9311, as in effect since 1962 to the present.  

2.  The Board is without jurisdiction to consider the merits 
of the certified issue of the veteran's entitlement to an 
increased rating for structural brain changes and CUE 
allegations in prior rating decisions evaluating such 
disorder.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2006).  Such have been the subject 
of holdings of various Federal courts.  As the disposition 
herein reached is wholly favorable to the veteran, and is 
otherwise governed by the law and not the facts, see Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the need to discuss VA's 
efforts to comply with the VCAA and its implementing 
regulations is obviated.  For the same reason, it is 
unnecessary to discuss whether the AMC fully complied with 
each of the directives set forth by the Board in its prior 
remands.  

This appeal entails two issues, one of which is that of 
entitlement to restoration of a 100 percent disability rating 
for structural brain changes, and the other being entitlement 
to an increased rating for structural brain changes.  Both 
matters are on direct appeal to the Board; however, the 
former issue as to restoration is based on a notice of 
disagreement timely entered by the veteran as to the RO's 
rating actions in August 1970, as previously concluded by the 
Board and herein reaffirmed.  Given that the Board herein 
finds that restoration of the 100 percent rating is 
warranted, and that, by such action, the 100 percent rating 
is protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951, 
the veteran's claim for increase for structural brain changes 
is rendered moot and must be dismissed under 38 U.S.C.A. 
§ 7104 and 38 C.F.R. § 20.101.

The record reflects that, by rating action in February 1962, 
service connection for structural brain changes was 
established and a 100 percent prestabilization rating was 
assigned therefor, effective from December 9, 1961, under 
Paragraph 28, page 12, of the VA's Schedule for Rating 
Disabilities, since codified at 38 C.F.R. § 4.28.  The cited 
diagnostic code (DC) was DC 9311 for a chronic brain syndrome 
of an unknown cause.  At that time, a future examination was 
scheduled to occur in May 1962.  The record otherwise shows 
that the veteran was, in fact, afforded a VA psychiatric 
examination fourteen days later during February 1962.  

Received by the RO in Washington, DC, on January 14, 1970, 
was the veteran's election to receive VA compensation in lieu 
of military retired pay, following which VA medical 
examinations were undertaken in June 1970.  By its rating 
decision of August 6, 1970, the RO reduced the 100 percent 
evaluation that had remained continuously in effect since 
December 1961 to 0 percent, effective from June 19, 1970.  In 
addition, the RO assigned a 50 percent schedular evaluation, 
effective from June 19, 1970, for an old injury to the 
supraclavicular and neck regions of an uncertain nature.  By 
such action, the combined disability evaluation of 100 
percent that previously was in effect was reduced to 50 
percent from June 1970.  

On August 25, 1970, the RO determined that there was CUE in 
its rating decision of early August 1970 as to the effective 
date assigned for the reduction in the veteran's 100 percent 
prestabilization rating.  Noting that a VA examination was 
required to be performed within one year when the rating was 
assigned solely on the basis of service records and that no 
such examination was so conducted, the 100 prestabilization 
rating for structural brain changes was eliminated subsequent 
to December 8, 1962, and no rating was assigned for the 
period from December 9, 1962, to January 13, 1970, as the 
evidence was found to be insufficient to evaluate such 
disability during the aforementioned time frame.  As well, a 
0 percent schedular rating for the veteran's structural brain 
changes and a separate, schedular evaluation of 50 percent 
for an old injury to the supraclavicular and neck regions 
were made effective from January 14, 1970, which the RO 
indicated was the date of the VA's receipt of the veteran's 
reopened claim.  

Following notice to the veteran of the actions taken, he 
submitted a timely notice of disagreement in September 1970, 
and by his submission of that document, the instant appeal 
was initiated.  See 38 C.F.R. §§ 19.26, 20.200. 20.201.  On 
November 4, 1970, the RO received the veteran's election to 
revert to his military retirement pay and to discontinue his 
receipt of VA compensation.  Thus, the simple question 
presented by this not so simple appeal is whether entitlement 
to restoration of the 100 percent rating for structural brain 
changes is warranted, as opposed to any issue involving the 
payment or award of VA compensation benefits based on the 
veteran's elections to receive military retired pay, VA 
compensation, or some combination of both.  At the very heart 
of the matter is the effect of the RO's failure to 
discontinue the prestabilization rating in a timely fashion.  

The RO's response in August 1970 was convoluted in that, 
while conceding that the prestabilization rating could not 
exceed twelve months, erroneously found that there was 
insufficient evidence to rate the disorder from December 1962 
to January 1970 and incorrectly concluded that no rating was 
assignable from December 9, 1962, to January 13, 1970, with a 
reduction to a 0 percent schedular rating as of January 14, 
1970.  By such logic, the veteran would have been severely 
penalized as a result of the RO's oversight in failing to 
abide by the future controls that it itself had put in place 
to conduct one or more medical examinations for evaluation of 
the severity of the disability in question, but for the fact 
that he had not elected to receive VA compensation during 
that period.  Notably, however, the focus here is not upon 
the payment of benefits, to include the dates and amounts of 
any monetary award, but one of entitlement to benefits.  

The RO was correct that, by regulation then and now in 
effect, the 100 percent prestabilization rating for 
structural brain changes could not have remained in effect 
beyond the twelve-month period ending December 8, 1962.  The 
failure to have sufficient evidence with which to rate the 
veteran's brain changes as of December 9, 1962, is squarely 
the result of sole VA error and cannot be a basis to abdicate 
its responsibility to rate the disorder in question, 
regardless of the existing election not to receive VA 
compensation, as the RO's action may well have prompted the 
veteran to have modified his election.  Given that it was 
wholly the fault of VA that the examination necessary to rate 
the disorder was not conducted, it is determined that, in the 
absence of timely RO action, the 100 percent prestabilization 
rating is converted into a 100 percent schedular rating as of 
December 9, 1962, until reduced by RO action in late August 
1970 to 0 percent, effective from January 14, 1970.  

As for the reduction effectuated, 38 C.F.R. § 3.105(e) is not 
a bar to the reduction made, based on the procedural due 
process protections therein afforded as of the date of 
reduction and thereafter.  While 38 C.F.R. § 4.28 and its 
precursor require that a reduction in rating be effectuated 
in accord with 38 C.F.R. § 3.105, such regulation requires 
that the veteran be in actual receipt of compensation 
benefits for it to apply and the veteran clearly was not 
during the applicable period.  As well, § 3.105(e) is for 
application only when the reduction in rating actually 
results in a reduction in VA compensation currently being 
paid.  See VAOPGCPREC 71-91, 57 Fed. Reg. 2316 (1992).  In 
this case, compensation payments were not being made prior to 
August 14, 1970.  As such, it, too, is not for application 
under the facts of this case.  

Notice is taken that the United States Court of Appeals for 
Veterans Claims in Rossiello v. Principi, 3 Vet. App. 430, 
432-33 (1992), determined that the temporal component of time 
in the assignment of a 100 percent schedular rating under 
38 C.F.R. Part 4, DC 6819, for a two-year period following 
the cessation of surgical, radiation, chemotherapy, or other 
therapeutic procedure, precluded the application of the 
provisions of 38 C.F.R. Sections 3.343 and 3.344 in a 
determination as to whether restoration of the 100 percent 
rating was in order.  This case, however, is distinguished 
from Rossiello in that the temporal or time element with 
respect to the prestabilization rating was eliminated when 
the evaluation under 38 C.F.R. Section 4.28 converted to a 
schedular evaluation under then existing provisions involving 
DC 9311.  The end result is that the provisions of 38 C.F.R. 
Sections 3.343 and 3.344 are for consideration as to the 
question of whether the restoration of the veteran's 
schedular 100 percent rating should occur.   

Notwithstanding the fact that the reduction effectuated in 
this matter did not have to be undertaken in compliance with 
38 C.F.R. Section 3.105(e) or 38 C.F.R. Section 4.28, it is 
nevertheless evident that such action was effected in August 
1970 without specific consideration or reference to 38 C.F.R. 
Section 3.343 or Section 3.344, nor was the veteran furnished 
notice of those regulations or their impact at the time of 
such reduction.  The failure to demonstrate that material 
improvement in the veteran's disability had been attained 
under the ordinary conditions of life cannot be cured by 
subsequent examination or other action by VA.  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction and determine whether that action was 
appropriate.  The effect of that failure is to void ab initio 
the reduction action of August 1970 and to compel the Board 
to set it aside as not in accordance with law.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) 
(citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); 
see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).  

As there is no indication that the RO considered the 
provisions of 38 C.F.R. Sections 3.343 and 3.344 in 
terminating the total schedular evaluation at issue, 
entitlement to a 100 percent schedular rating for structural 
brain changes must be restored effective from September 9, 
1962, to the present.  Such action, as previously noted, 
renders the 100 percent schedular evaluation for structural 
brain changes a protected rating, thereby eliminating the 
possibility of a future reduction absent a showing of fraud.  

The Board notes parenthetically that testimony elicited at 
the veteran's recent hearing reflects confusion on his part 
as to the amount of VA compensation due and paid him to date, 
particularly with respect to his service-connected structural 
brain changes.  In light of the Board's action herein taken, 
the need for a complete accounting of the RO's finance 
activity with respect to the veteran's compensation account 
is indicated and the veteran is invited to request that the 
RO conduct such an accounting, taking into consideration the 
elections he had made to date as to his receipt of VA 
compensation or military retirement pay or some combination 
of the foregoing, and the effective dates of any such 
elections.  


ORDER

Restoration of a 100 percent schedular evaluation for 
structural brain changes effective from December 9, 1962, to 
the present, is granted, subject to those provisions 
governing the payment of monetary benefits.  

The issue of entitlement to an increased rating for 
structural brain changes, with allegations of CUE in prior RO 
decisions rating such disorder, is dismissed.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


